Name: Commission Regulation (EEC) No 1858/87 of 30 June 1987 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 174/56 Official Journal of the European Communities 1 . 7. 87 COMMISSION REGULATION (EEC) No 1858/87 of 30 June 1987 fixing the amount of the subsidy on oil seeds Whereas estimated production of sunflower seed for the 1987/88 marketing year has not been fixed ; whereas the amount, where appropriate, to be deducted from the subsidy in compliance with the system of maximum guaranteed quantities referred to in Article 27a of Regula ­ tion No 136/66/EEC could therefore be calculated only provisionally on the basis of the amounts in force for the 1986/87 marketing year ; whereas the amounts of the subsidy should be confirmed or replaced once the system of maximum guaranteed quantities for sunflower seed are known ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3776/86 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1454/86 (2), and in particular Article 27 (4), Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 409/87 (4), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 1 474/84 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the target price and the monthly increments in the target price for colza, rape and sunflower seed for the 1986/87 marketing year have been fixed in Regulations (EEC) No 1457/86 0 and (EEC) No 1458/86 (8) ; Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 577/87 ('), as last amended by Regulation (EEC) No 1796/87 (10) ; whereas the aid for swede and turnip rape seed applicable on 30 June 1987 continues, pursuant to Commission Regulation (EEC) No 1826/87, to be provisionally applicable (n) ; Whereas, in the absence of the target price for the 1987/88 marketing year for sunflower seed, the amount of the subsidy in the case of advance fixing for August, September, October and November 1987 for sunflower seed has been obtainable only provisionally on the basis of the target price and the new standard quality for sunflower seed proposed by the Commission to the Council for the marketing year 1987/88 ; whereas this amount may, therefore, be applied only on a temporary basis and should be confirmed or replaced when the indi ­ cative price of the 1987/88 marketing year is known ; Article 1 1 . The amounts of the subsidy for sunflower seed and the exchange rates referred to in Article 33 (2) and (3) of Commission Regulation (EEC) No 2681 /83 (12) shall be as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Regulation (EEC) No 475/86 (13) and Article 12 of Council Regulation (EEC) No 476/86 (M) shall be as shown in Annex III to this Regulation for sunflower seed harvested in Spain and Portugal. 3 . The amount of the subsidy in the case of advance fixing for August, September, October and November 1987 for sunflower seed will, however, be confirmed or replaced as from 1 July 1987 to take into account the target price, and like measures, which is fixed for this product for the 1987/88 marketing year. 4. However, the amount of the subsidy in the case of advance fixing for August, September, October and November 1987 for sunflower seed will be confirmed or replaced as from 1 July 1987 to take into account, where appropriate, the effects of the application of the system of maximum guaranteed quantities for colza, rape seed and sunflower seed. Article 2 This Regulation shall enter into force on 1 July 1987. (  ) OJ No 172, 30. 9 . 1966, p . 3025/66. (2) OJ No L 133, 21 . 5 . 1986, p . 8 . 0 OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 44, 13 . 2. 1987, p . 1 . Ã  OJ No L 167, 25. 7. 1972, p . 9 . 0 OJ No L 146, 31 . 5. 1986, p . 25. 0 OJ No L 133, 21 . 5. 1986, p . 12. 0 OJ No L 133, 21 . 5. 1986, p. 14. 0 OJ No L 57, 27. 2. 1987, p. 38 . (10) OJ No L 168, 27. 6. 1987, p. 36. (") OJ No L 158 , 18 . 6. 1987, p . 26. H OJ No L 266, 28 . 9 . 1983, p. 1 . C3) OJ No L 53, 1 . 3 . 1986, p. 47. H OJ No L 53, 1 . 3 . 1986, p. 51 . 1 . 7 . 87 Official Journal of the European Communities No L 174/57 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1987. For the Commission Frans ANDRIESSEN Vice-President ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kilograms) Current 7 1st period (') 8 2nd period (') 9 3rd period (') 10 4th period (') 11 5th period (') 12 1 . Gross aids (ECU): I I  Spain      1   Portugal        Other Member States       2. Final aids : l l l (a) Seed harvested and processed in : I I I  Federal Republic of Germany (DM) _ _ ¢  Netherlands (Fl)        BLEU (Bfrs/Lfrs)        France (FF)        Denmark (Dkr)        Ireland ( £ Irl)        United Kingdom ( £)      __ I-  Italy (Lit)        Greece (Dr)       (b) Seed harvested in Spain and processed : I I I  in Spain (Pta)        in another Member State (Pta)    '    (c) Seed harvested in Portugal and processed : 1 I I  in Portugal (Esc)        in another Member State (Esc)       (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. No L 174/58 Official Journal of the European Communities 1 . 7 . 87 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kilograms) Current 7 1st period (') 8 2nd period (') 9 3rd period (') 10 4th period (') 11 5th period (') 12 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. 1 . 7. 87 Official Journal of the European Communities No L 174/59 ANNEX III Aids to sunflower seed (amounts per 100 kilograms) Current 7 1st period 8 2nd period (') 9 3rd period (') 10 4th period (') 11 1 . Gross aids (ECU):  Spain 1,720 3,440 3,440 3,440 3,440  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 40,905 36,902 36,902 36,902 36,902 2. Final aids : \ (a) Seed harvested and processed in (2) : I  Federal Republic of Germany (DM) 98,79 89,27 89,29 89,41 89,41  Netherlands (Fl) 111,32 100,59 100,59 100,72 100,72  BLEU (Bfrs/Lfrs) 1 908,96 1 721,13 1 721,13 1 720,39 1 720,39  France (FF) 278,26 249,54 249,25 248,71 248,71  Denmark (Dkr) 343,96 309,64 309,64 309,64 309,64  Ireland ( £ Irl) 30,516 27,346 27,343 27,308 27,308  United Kingdom ( £) 22,731 20,148 20,148 20,148 20,148  Italy (Lit) 60 538 54 314 54 163 54 316 54 316  Greece (Dr) 1 3 737,58 3 216,82 3 184,20 3 167,57 3 167,57 (b) Seed harvested in Spain and processed :  in Spain (Pta) 250,77 501,54 501,54 501,54 501,54  in another Member State (Pta) 3 837,64 3 497,48 3 466,14 3 452,53 3 452,53 (c) Seed harvested in Portugal and processed :  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 6 329,97 5 681,74 5 640,31 5 627,23 5 627,23  in another Member State (Esc) 6 124,57 5 497,37 5 457,28 5 444,63 5 444,63 3. Compensatory aids : I lili  in Spain (Pta) 3 782,99 3 442,83 3 411,49 3 394,85 3 394,85  in Portugal (Esc) 6 090,81 5 463,61 5 423,52 5 409,00 5 409,00 (') Subject to the amount to be deducted in accordance with the system of guaranteed maximum quantities and the Council Decision regarding prices and related measures for the 1987/88 marketing year. R For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0335380. ANNEX IV Exchange rate of the ECU to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of 1 ECU) Current 7 1st period 8 2nd period 9 3rd period 10 4th period 11 5th period 12 DM 2,075250 2,070290 2,065290 2,060550 2,060550 2,046150 Fl 2,337640 2,335020 2,332600 2,330040 2,330040 2,321710 Bfrs/Lfrs 43,015800 43,014300 43,020400 43,020500 43,020500 43,049400 FF 6,927020 6,936160 6,946710 6,958030 6,958030 6,994870 Dkr 7,805020 7,821890 7,839030 7,854230 7,854230 7,908360 £ Irl 0,774417 0,776853 0,779531 0,781806 0,781806 0,788487 £ 0,700600 0,701969 0,703002 0,704048 0,704048 0,706492 Lit 1 499,36  1 503,60 1 508,13 1 512,28 1 512,28 1 525,35 Dr 155,26100 157,47200 159,48600 161,44500 161,44500 168,24100 Esc 161,80200 162,99600 164,26900 165,87700 165,87700 169,14900 Pta 143,75200 144,65500 145,57900 146,32700 146,32700 148,76700